DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al.  (Publication: WO 2019012975 A1) in view of Kandal et al. (Publication: 2013/0142453 A1).

Regarding claim 1, see rejection on claim 8.

Regarding claim 2, Kuma in view of Kandal disclose all the limitation of claim 1 including three-dimensional points.
Kuma discloses wherein the layered structure is generated by classifying each of the points into the layers in such a way that [[a distance]] between points belonging to a higher layer is [[longer than a distance]] between points belonging to a lower layer (Page 20 last paragraph , Fig. 20 – as shown in the hierarchy structures, global layer, and local layer. The offset includes a local offset (Local Point Offset) corresponding to a part of voxels and a global offset (Global Point Offset) which is an offset corresponding to all other voxels not corresponding to the local offset.).
Kandal discloses a distance between points belonging to a higher layer is longer than a distance between points belonging to a lower layer (
[0015] Based on the selected anchor points, the remaining interpolation points that were not selected as anchor points are then assigned to the levels. This is done by determining the interpolation point having the greatest distance from an imaginary line through the anchor points and all interpolation points already assigned. This interpolation point is then assigned to a level and/or saved in a level. The assigning to levels and/or the saving in the levels takes place in descending hierarchy of the levels. This means that at first the assigning and/or saving is done in the highest hierarchical level and then in the levels below.
[0016] The switching from one level to the next can be determined by various criteria. For example, the number of interpolation points provided or saved in one level can be limited. Alternatively, a switching from one level to the next can also occur when the calculated distance from the line falls below a certain threshold. Also, it is possible to save only anchor points or anchor points and one or more interpolation points in the uppermost level.
That is the distance from the line falls a certain threshold, in the current layer, than it will go to the next layer.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kuma in view of Kandal with a distance between points belonging to a higher layer is longer than a distance between points belonging to a lower layer as taught by Kandal. The motivation for doing so would have enable less time consuming calculation work as taught by Kandal. 

Regarding claim 3, Kuma in view of Kandal disclose all the limitation of claim 2 including three-dimensional points.
Kuma discloses wherein the layer information includes a value for classifying the points into the layers in such a way that the distance between the points falls within a distance range that is different between the layers (Page 20 last paragraph, Fig. 20 - The offset includes a local offset (Local Point Offset) corresponding to a part of voxels and a global offset (Global Point Offset) which is an offset, distance, corresponding to all other voxels not corresponding to the local offset. Be That is, the global offset is assigned to the top voxel, as shown in C of FIG 20. Local offsets are assigned to layers other than the top layer, as shown in C of FIG 20. The local offset is assigned to the voxel to which the local offset is assigned and the voxels of the lower layer belonging to that voxel. Also, global offsets are assigned to other voxels that do not correspond to that local offset, distance range thus “falls within a distance range that is different between the layers” can be read on.) .
Kandal discloses a distance threshold value ([0016] – distance falls below a certain threshold.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kuma in view of Kandal with distance threshold value as taught by Kandal. The motivation for doing so would have enable less time consuming calculation work as taught by Kandal. 

Regarding claim 6, see rejection on claim 9.

Regarding claim 8, Kuma discloses a data encoding device, comprising a processor; and memory, wherein using the memory, the processor (Page 42 paragraph 10 Fig. 36 - computer 900 encoding and decoding device including CPU, ROM and RAM, restores the information.): 
in a first case where a layered structure is generated by classifying points into layers (Page 20 last paragraph , Fig. 20 – as shown in the hierarchy structures, global layer, and local layer. The offset includes a local offset (Local Point Offset) corresponding to a part of voxels and a global offset (Global Point Offset) which is an offset corresponding to all other voxels not corresponding to the local offset.) : 
encodes attribute information for the points based on the layered structure (Page 16 paragraph 7, Fig. 14A – compression is based on the layer number restriction of voxels.
Fig. 20 – as shown in the hierarchy structures, global layer, and local layer.); and 
generates a bitstream including layer information utilized for the generation of the layered structure (Page 16 paragraph 7, Fig. 14A – compression of data (bit stream) includes the layer number restriction of voxels.
Page 6 paragraph 1 -  compression, encoded data is bit stream.
Page 7 paragraph 6 - encoded data and control information is one data in bit stream, page 6 paragraph 1.
Page 17 last paragraph - Control information containing leveling bounding box setting.); and 
in a second case where the points are not classified (Page 18, last paragraph - in linear voxel setting, evenly dividing a region of voxels, not considering the position information of voxels or offset information for the size of voxel. ): 
encodes attribute information for the points (Page 19 paragraph 1 - encoding the quantize position in the voxels. ) ; and 
generates a bitstream not including the layer information (Page 7 paragraph 6 - encoded data and control information are two individual data. Encode data is a bit stream, page 6 paragraph 1.
Page 17 last paragraph - Control information containing leveling bounding box setting.).
Kuma does not however Kandal discloses
a three-dimensional data ; a three-dimensional data points ([0014] – geometrical properties of the object is a three dimensional object. [0013] - Interpolation points.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kuma with a three-dimensional data ; a three-dimensional data points as taught by Kandal. The motivation for doing so would have enable less time consuming calculation work as taught by Kandal. 

Regarding claim 9, Kuma discloses a data decoding device, comprising: a processor; and memory, wherein using the memory, the processor (Page 42 paragraph 10 Fig. 36 - computer 900 encoding and decoding device including CPU, ROM and RAM, restores the information.) : 
obtains a bitstream including encoded points (Page 34 paragraph 4 - receiving the encoded data (bit stream), voxels, point information.); and 
in a case where the data points are classified into layers (Page 20 last paragraph , Fig. 20 – as shown in the generated hierarchy structures, global layer, and local layer. The offset includes a local offset (Local Point Offset) corresponding to a part of voxels and a global offset (Global Point Offset) which is an offset corresponding to all other voxels not corresponding to the local offset.): 
generates a layered structure using layer information included in the bitstream (
Page 16 paragraph 7, Fig. 14A – compression of data (bit stream) includes the layer number restriction of voxels.
Page 6 paragraph 1 -  compression, encoded data is bit stream.
Page 7 paragraph 6 - encoded data and control information is one data in bit stream, page 6 paragraph 1.
Page 17 last paragraph - Control information containing leveling bounding box setting.
Page 20 last paragraph , Fig. 20 – as shown in the generated hierarchy structures, global layer, and local layer. The offset includes a local offset (Local Point Offset) corresponding to a part of voxels and a global offset (Global Point Offset) which is an offset corresponding to all other voxels not corresponding to the local offset.
); 
and decodes the encoded data points based on the layered structure (
Page 38 paragraph 9 - decoded the encoded data, voxels, based on the bounding box.
Page 5 paragraph 6 - bounding box includes eight parts with hierarchy structure, level.
); and 
in a case where the encoded points are not classified (Page 18, last paragraph - in linear voxel setting, evenly dividing a region of voxels, not considering the position information of voxels or offset information for the size of voxel.): 
decodes the encoded points (Page 38 paragraph 9 - decoded the encoded data, voxels, based on the bounding box.).
Kuma does not however Kandal discloses
a three-dimensional data ; a three-dimensional data points ([0014] – geometrical properties of the object is a three dimensional object. [0013] - Interpolation points.); 
without using the layer information ([0052] With particular advantage, the display limit level can be selected such that the inferior level is selected as the display limit level for which it holds true that all interpolation points of the selected level would not lie on the represented object at the given resolution if a hierarchically higher level were selected as the limit level. In that case, no levels are considered for the display that contain interpolation points).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kuma with a three-dimensional data ; a three-dimensional data points; without using the layer information as taught by Kandal. The motivation for doing so would have enable less time consuming calculation work as taught by Kandal. 

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al.  (Publication: WO 2019012975 A1) in view of Kandal et al. (Publication: 2013/0142453 A1) and Ramani et al. (Publication: 2015/0081932 A1).

Regarding claim 4, Kuma in view of Kandal disclose all the limitation of claim 1 including three-dimensional points.
Kuma discloses wherein (i) in the encoding when the points are classified into the layers (Page 20 last paragraph , Fig. 20 – as shown in the hierarchy structures, global layer, and local layer. The offset includes a local offset (Local Point Offset) corresponding to a part of voxels and a global offset (Global Point Offset) which is an offset corresponding to all other voxels not corresponding to the local offset.
Page 16 paragraph 7, Fig. 14A – compression is based on the layer number restriction of voxels.), 
the attribute information for the points (Page 16 paragraph 7, Fig. 14A – compression is based on the layer number restriction of voxels.
), and (ii) in the encoding when the points are not classified, the attribute information for the points are encoded without [[in the order]]  (Page 18, last paragraph - in linear voxel setting, evenly dividing a region of voxels, not considering the position information of voxels or offset information for the size of voxel, without classified.
Page 19 paragraph 1 - encoding the quantize position in the voxels.
Page 7 paragraph 6 - encoded data and control information are two individual data. Encode data is a bit stream, page 6 paragraph 1.
) .
Kuma in view of Kandal do not however Ramani discloses
without being re-ordered in the Morton order ( [0082], [0058] - without further reordering, re-encoding in Morton Order scheme );
Information are encoded in Morton order ( [0056], [0058] - Encoded data in Morton Order.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kuma in view of Kandal with without being re-ordered in the Morton order; Information are encoded in Morton order as taught by Ramani. The motivation for doing so would have as consumed lass power taught by Ramani. 

Regarding claim 5, Kuma discloses a data encoding method, comprising (Page 42 paragraph 10 Fig. 36 - computer 900 encoding and decoding device including CPU, ROM and RAM, restores the information.): 
in a first case where a layered structure is generated by classifying points into layers (Page 20 last paragraph , Fig. 20 – as shown in the hierarchy structures, global layer, and local layer. The offset includes a local offset (Local Point Offset) corresponding to a part of voxels and a global offset (Global Point Offset) which is an offset corresponding to all other voxels not corresponding to the local offset.): 
encoding attribute information for the points in order (Page 16 paragraph 7, Fig. 14A – compression is based on the layer number restriction of voxels.
Fig. 20 – as shown in the hierarchy structures, global layer, and local layer.); and 
in a second case where the points are not classified (Page 18, last paragraph - in linear voxel setting, evenly dividing a region of voxels, not considering the position information of voxels or offset information for the size of voxel.): 
encoding the attribute information for the points in a state where the points are not [[re-ordered in Morton order]] (Page 18, last paragraph - in linear voxel setting, evenly dividing a region of voxels, not considering the position information of voxels or offset information for the size of voxel, without classified.
Page 19 paragraph 1 - encoding the quantize position in the voxels.
Page 7 paragraph 6 - encoded data and control information are two individual data. Encode data is a bit stream, page 6 paragraph 1.); and 
generating a bitstream including the attribute information encoded (Page 16 paragraph 7, Fig. 14A – compression of data (bit stream).
Page 6 paragraph 1 -  compression, encoded data is bit stream.
Page 7 paragraph 6 - encoded data and control information is one data in bit stream, page 6 paragraph 1.) .
Kuma does not however Kandal discloses
a three-dimensional data ; a three-dimensional data points ([0014] – geometrical properties of the object is a three dimensional object. [0013] - Interpolation points.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kuma with a three-dimensional data ; a three-dimensional data points as taught by Kandal. The motivation for doing so would have enable less time consuming calculation work as taught by Kandal. 
Kuma in view of Kandal do not however Ramani discloses
in Morton order ( [0056], [0058] - Encoded data in Morton Order.);
not re-ordered in Morton order  ( [0082], [0058] - without further reordering, re-encoding in Morton Order scheme );
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kuma in view of Kandal with in Morton order; not re-ordered in Morton order  as taught by Ramani. The motivation for doing so would have as consumed lass power taught by Ramani. 

Regarding claim 7,  Kuma discloses data decoding method, comprising (Page 42 paragraph 10 Fig. 36 - computer 900 encoding and decoding device including CPU, ROM and RAM, restores the information.): 
obtaining a bitstream including encoded points (Page 34 paragraph 4 - receiving the encoded data (bit stream), voxels, point information. ); and 
in a case where the encoded points are classified into layers (Page 20 last paragraph , Fig. 20 – as shown in the hierarchy structures, global layer, and local layer. The offset includes a local offset (Local Point Offset) corresponding to a part of voxels and a global offset (Global Point Offset) which is an offset corresponding to all other voxels not corresponding to the local offset.): 
encoding attribute information for the encoded points in [[Morton order]] (Page 16 paragraph 7, Fig. 14A – compression is based on the layer number restriction of voxels.
Fig. 20 – as shown in the hierarchy structures, global layer, and local layer.); and 
in a second case where the points are not classified (Page 18, last paragraph - in linear voxel setting, evenly dividing a region of voxels, not considering the position information of voxels or offset information for the size of voxel.): 
encoding the attribute information for the points in a state where the points are not [[re-ordered in Morton order]] (
Page 19 paragraph 1 - encoding the quantize position in the voxels.
Page 18, last paragraph - in linear voxel setting, evenly dividing a region of voxels, not considering the position information of voxels or offset information for the size of voxel.).
Kuma does not however Kandal discloses
a three-dimensional data ; a three-dimensional data points ([0014] – geometrical properties of the object is a three dimensional object. [0013] - Interpolation points.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kuma with a three-dimensional data ; a three-dimensional data points as taught by Kandal. The motivation for doing so would have enable less time consuming calculation work as taught by Kandal. 
Kuma in view of Kandal do not however Ramani discloses
in Morton order( [0056], [0058] - Encoded data in Morton Order.);
are not re-ordered in Morton order  ( [0082], [0058] - without further reordering, re-encoding in Morton Order scheme );
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kuma in view of Kandal with in Morton order; are not re-ordered in Morton order  as taught by Ramani. The motivation for doing so would have as consumed lass power taught by Ramani. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616